DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 3-7, 9-13, 15-16, 18-19 have been cancelled.
					Allowable Subject Matter
Claim(s) 1-2, 8, 14, 17 and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as CN105992445 A, CN105095000 A, CN104425014 A, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 17 and 20; in brief and saliently: memory system, comprising: a signal terminal; a power line; a selection unit with a resistance element, the selection unit being between the signal terminal and the power line; a nonvolatile semiconductor memory configured to transmit and receive a signal to and from a host device via the signal terminal;  a controller configured to control the selection unit to select whether the signal terminal is connected to the power line via the resistance element; an interface circuit connected to the signal terminal, the interface circuit conforming to a serial peripheral interface (SPI), wherein the signal terminal is a /HOLD terminal or a /WP terminal, the signal terminal is connected to the power line via the resistance element in a single SPI mode, the controller controls the selection unit such that the signal terminal is not connected to the power line via the resistance element in a quad SPI mode and is connected to the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        20